ACCEPTED
                                                                                                      07-14-00317-CV
                                                                                          SEVENTH COURT OF APPEALS
                                                                                                   AMARILLO, TEXAS
                                                                                                 1/21/2015 4:20:18 PM
                                                                                                    Vivian Long, Clerk


P.O. Box 469
401 Main Street                        Leslie Standerfer                        Phone: 806-826-2042
Wheeler, Texas 79096                      County Attorney                         Fax: 806-826-0717
                                                                                   FILED IN
                                                                            7th COURT OF APPEALS
                                                                              AMARILLO, TEXAS
January 20, 2015                                                            1/21/2015 4:20:18 PM
                                                                                 VIVIAN LONG
Vivian Long, Clerk                                                                  CLERK
Court of Appeals
Seventh District of Texas
PO Box 9540
Amarillo, TX 79105-9540

RE:      Case Number: 07-14-00317-CV
         Trial Court Case Number: 7-14-1963-CV
         Nancy S. Morrison v. Sheriff Wesley Crites, Deputy D.B. Marcolesco

Dear Ms. Long,

         Wheeler County respectfully submits this letter brief and attached affidavit regarding the

affidavit and brief filed by Appellant Nancy M. Morrison regarding the perfection of appeal from

Justice Court to County Court and the subsequent jurisdiction of this court.   As explained

below, Appellant failed to timely perfect her appeal from justice court to county court, and has

instead attempted to cloak a suit against Wheeler County officials as an appeal from Justice

Court.

A.    Facts Regarding Appellant’s Suit in Justice Court.       Appellee does not dispute that

Appellant properly filed a small claims suit in Justice Court, Precinct 1, Wheeler County against

Defendant Sandy Castillo.     Appellant was awarded a Default Judgment in said suit on

December 4, 2013. Neither party filed any motions that would extend appellate deadlines.

Appellant sought a thirty-day Writ of Execution in January, and after filing a Writ of Execution

and much dispute as to the propriety of the execution of said Writ, on March 31, 2014, Appellant

filed a Notice of Appeal with the Justice Court. The Appellant did not perfect the appeal by

                             Email: leslie.standerfer@co.wheeler.tx.us
filing a bond, cash deposit, or affidavit of inability to pay costs, nor did she make a request,

either written or oral, for bond amount.

        Appellant subsequently filed a “Motion to Recover Full Amount of Judgment” on

Wheeler County Justice Court Precinct 1 on April 7, 2014. The Court issued a ruling denying

Plaintiff’s Motion on April 7, 2014.     A copy of the ruling, titled “Answer to Plaintiff’s Motion,”

is attached to both Appellant’s Brief and Affidavit as Exhibit “A”.     Appellant subsequently

filed another Notice of Appeal, and again, the Appellant did not perfect the appeal by bond, cash

deposit, or affidavit of inability to pay costs.

B.      Appellant’s Appeal was not Properly Perfected.           Appellant filed two separate Notices

of Appeal, neither of which were perfected by bond, cash deposit, or filing a sworn statement of

inability to pay.   Tex. R. Civ. P. 506.1.    In Meyers v. Belford, 550 S.W.2d 359 (Tex. Civ. App.

–El Paso 1977, no writ), the El Paso Court of Appeals dismissed Plaintiff-Appellant’s appeal for

Appellant’s failure to file an appeal bond with Justice Court.     In Litoff v. Meadows Service

Corp., 352 S.W.3d 894, 897 (Tex.App. Dallas 2011, no pet), the court makes clear that only

compliance with requirements of rule governing appeal bonds will perfect appeal of a Justice

Court’s judgment to County Court.

        Appellant selectively mentions one Notice of Appeal filed on April 14, 2014, however,

she makes no mention of the Notice of Appeal she filed but failed to perfect on March 31, 2014.

Seven days later, on April 7, 2014, the Appellant filed a “Motion to Recover Full Amount of

Judgment”.     The Court denied said Motion in an order signed the same day but file-marked

April 14, 2014.     Appellant, in asserting her claim that she was denied the right to Appeal by

both her brief and affidavit, is misrepresenting to this Court that the Order signed by Judge

Brown on April 7, 2014 and file-marked April 14, 2014 is in response to the Notice of Appeal
she filed on April 14, 2014.

C.     Appellant’s Appeal Untimely. The Default Judgment in this matter was issued

December 4, 2013.     A party may file a Motion to Set Aside, Motion to Reinstate, or Motion for

new trial no later than 14 days after the Judgment is signed.   Tex. R. Civ. P. 505.3.   In this

case, neither party filed a Motion that would extend the Justice Court’s plenary power beyond

twenty-one days.    Tex. R. Civ. P. 507.1.   The Court’s plenary power in this matter ended

December 26, 2013.     While Appellant filed the Writ of Execution in a timely manner, any

Orders issued by the court regarding this suit after December 26, 2013 should be void. Carrera

v. Marsh, 847 S.W.2d 337 (Tex. App. El Paso, 1993).

D.     Summary. For the reasons stated above, we feel the Court’s initial review of the appeal

and concerns were correct, and that this Appeal should be dismissed for want of jurisdiction.



Sincerely,




Leslie Standerfer
Leslie Standerfer
Wheeler County Attorney
THE STATE OF TEXAS §

COUNTY OF WHEELER §

                               AFFIDAVIT OF DEEDEE REEVES

        Before me, the undersigned notary, on this day personally appeared DeeDee Reeves, the

affiant, a person whose identity is known to me. After I administered an oath to affiant, affiant

testified:

1.      "My name is DeeDee Reeves. I am over 18 years of age, of sound mind, and capable of

making this affidavit. The facts stated in this affidavit are within my personal knowledge and are

true and correct.

2.      "I am presently employed as Clerk of the Justice Court, Precinct One, Wheeler County

Texas, and was so employed throughout 2013 and 2014.

3.      "I am personally familiar with Nancy Morrison Nottingham.

4.      "As clerk, I am responsible for the file-marking and clerical act of filing any suits and

subsequent motions that are filed in Justice Court, Precinct One, Wheeler County.

5.      "I personally received a Notice of Appeal from Nancy Morrison filed March 31, 2014,

and I file-marked said copy.

6.      "I personally received a document styled "Motion to Recover Full Amount of Judgment

file-marked April 7, 2014 by Judge Brown.

7.      "I personally received an Order from Judge Brown titled "Answer to Plaintiff's Motion"

dated April 7, 2014. I file-marked it on April 14, 2014.

6.      "I personally received a Notice of Appeal from Nancy Morrison filed April 14, 2014, and

I file-marked said copy the same date, upon receipt.

7.      "Upon filing said Notices of Appeal, Nancy Morrison did not file a bond, did not pay a

cash deposit, and did not file an Affidavit of Inability to Pay Costs. Furthermore, Ms. Morrison



AFFIDAVIT OF DeeDee Reeves- Pagel of 2
did not inquire as to the amount of an appeal bond."


       FURTHER AFFIANT SAITH NOT.




                                                  ~-)  w-1 m   ~
                                            DeeDee Reeves, Affian
                                                                    a0

       SUBSCRIBED AND SWORN TO BEFORE me by the said Affiant, DeeDee Reeves, on

this the (3j   day ofJflU.l2f ,2015.




               v:Q\:!?!N
                                            Notary ublic,o




AFFIDAVIT OF DeeDee Reeves- Page2 of 2
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served upon all
parties of record by Certified Mail, Return Receipt Requested, in accordance with the
Texas Rules of Civil Procedure on January 21, 2015.




                                              Leslie Standerfer
                                              Leslie Standerfer

Nancy S. Morrison
PO Box 1134
Wheeler, TX 79096